Citation Nr: 0329595	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  96-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for papular acne claimed as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim of entitlement to 
service connection for chloracne due to Agent Orange 
exposure.  The veteran subsequently perfected this appeal.

In July 1998, the Board determined that the veteran appeared 
to be claiming entitlement to service connection for papular 
acne.  The Board re-characterized the issue as such and 
remanded for additional development.  The case was again 
remanded in August 2000.

In an August 2002 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  On April 10, 2003, the Court, 
acting on a joint motion to remand the appeal, vacated the 
August 12, 2002 Board decision and remanded the case to the 
Board.


REMAND

As noted in the April 2003 Joint Motion to Remand filed 
before the Court, VA is required to provide a medical 
examination when such a decision is necessary to make a 
decision on a claim.  An examination is deemed "necessary" 
if the evidence of record includes competent evidence that 
the claimant has a current disability and that the disability 
may be associated with the claimant's military service but 
the case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2003).  The appellant has 
been diagnosed with papular acne.  An undated service medical 
record shows that the veteran was treated for acne on his 
face while in service.  There is no medical opinion as to 
whether the veteran's papular acne is related to the acne for 
which he was treated in service.

Accordingly, this case is REMANDED for the following:

1.	The veteran should be afforded a VA 
skin diseases examination by a Board 
Certified dermatologist to determine 
whether the veteran has papular acne 
and/or chloracne (or an acneform 
disorder that is consistent with 
chloracne) that this related to his 
military service.  The claims folder 
should be made available to the 
examiner for review before the 
examination, and the examiner should 
note in the examination report that he 
reviewed the claims folder.  The 
examiner's attention is directed to 
the veteran's service medical records 
(including an undated note showing 
acne on the veteran's face and a 
September 1974 dermatology note 
showing a lump under the veteran's 
chin) and the reports of examinations 
in November 1979, December 1984 (by J. 
R., M.D.), December 1986 (with color 
photographs) (by P. W., M.D.), July 
1994 (with color photographs), April 
1995 (Agent Orange Registry 
examination), May 1995 (by J. C. J., 
M.D. (Dr. J.)), December 1998 (by Dr. 
J.), July 1999 (by Dr. J.), April 2001 
(conducted a nurse practitioner and 
approved by a physician), and July 
2001.

     The service medical records are 
contained in a brown envelope at the 
bottom of the first volume of the 
veteran's claims folders.  The 
examination reports for the examinations 
conducted later than 1986 are contained 
in the second volume of the veteran's 
claims folder.  The examination reports 
for the examinations conducted prior to 
1994 are contained in the first volume of 
the veteran's claims folder.  All 
examination reports have been flagged 
with yellow tabs noting the date of the 
examination.

2.	The examiner should express an opinion 
as to whether the appellant has 
papular acne and/or chloracne (or an 
acneform disorder that is consistent 
with chloracne) that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less 
than 50% likelihood), or "not due to" 
the appellant's military service, to 
include his presumed exposure to 
herbicides in Vietnam and to include 
the episode of acne for which the 
appellant was treated in service.

     The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should provide a complete rationale for 
any opinion provided.  When taking a 
history from the veteran, the examiner 
should keep in mind that the veteran is 
competent to report his experiences and 
readily observable symptoms but that, as 
a layperson, the veteran is not competent 
to provide a medical diagnosis or a 
medical nexus.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




